Citation Nr: 0218133	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for residual of 
scar, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
March 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO), which 
continued the noncompensable evaluation for residual of 
scar, right wrist.

The Board notes that additional evidence was received 
after the case left the RO.  However, it was reviewed by 
his representative.


FINDING OF FACT

Residual of scar, right wrist is manifested by a scar, 
which is not tender and painful, poorly nourished or 
ulcerated, and does not limit the function of the part 
affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residual of 
scar, right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of the 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The September 2001 statement of the case 
notified the veteran of the information necessary to 
substantiate his claim for an increased evaluation for 
residual of scar, right wrist.  The statement of the case 
indicated that to obtain a 10 percent rating, the scar 
must be "superficial, tender and painful on objective 
demonstration."  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  The RO also informed him that a 
noncompensable evaluation is assigned for scars which are 
not considered disabling because of limited motion or 
tenderness.  The Board finds that VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In an April 
2001 development letter, the RO stated that it was working 
on his claim for increased evaluations for his service-
connected disabilities.  Under the heading entitled, "What 
I Can Request For You," the RO told the veteran that if he 
completed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, that it would request any 
private medical records that he indicated were relevant.  
However, the RO explained that obtaining private medical 
records was ultimately his responsibility.   The RO also 
told the veteran that if he had received treatment at a VA 
medical facility, then it would request those records 
provided that the veteran told the RO when and where the 
care was received.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's VA medical records from the Fort 
Harrison, Montana, medical facility, dated from May 2001 
to April 2002.  The Board notes that the veteran has not 
stated that he has received any private medical treatment 
for his service-connected disability.  The veteran also 
has not indicated that he is in receipt of Social Security 
Administration disability benefits pertaining to his 
service-connected disability, and thus VA had no duty to 
seek to obtain the Social Security records.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo two VA examinations related to his claim.

For the reasons stated above, the requirements of the VCAA 
have been met by the RO to the extent possible.

The Board is aware that during the pendency of this 
appeal, changes were made in August 2002 to the Schedule 
for Rating Disabilities for skin disorders, as set forth 
in 38 C.F.R. § 4.118 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, here, the changes made were not 
substantive in regard to the facts in this case.  
Specifically, the criteria in the applicable Diagnostic 
Codes of 7803, 7804, and 7805 remained the same.  
Therefore, neither is more favorable to the veteran's 
claim, and there was no need for VA to inform the veteran 
of the changes in the regulation.

III. Factual Background

The record shows that in November 1961 the veteran 
suffered a laceration to the right wrist while on active 
duty.  The physician stated in the record that sutures 
were required but there was no apparent artery or tendon 
damage.  The record shows that the laceration subsequently 
became swollen and tender.  Penicillin and a dry sterile 
dressing were administered.  There is no further mention 
of treatment of the laceration in the veteran's active 
duty medical records.

A May 1969 rating decision granted service connection for 
residual of scar, right wrist, and assigned a 
noncompensable evaluation.  The veteran has remained at a 
noncompensable evaluation since the initial grant of 
service connection.

In March 2001, the veteran submitted a claim for an 
increased evaluation for his service-connected disability.

A May 2001 VA examination report shows that the examiner 
stated that the veteran had a 6.2 cm x 1 cm linear scar 
just distal to the wrist joint.  She also stated that 
medially off of this scar at approximately a 30-degree 
angle was a 4.5 cm x 0.6 cm linear scar.  She noted that 
there was no tenderness, adherence, ulceration, or 
breakdown of the skin, and that the scars were not 
elevated or depressed.  She added that there did not 
appear to be any underlying tissue loss, that the scars 
were white in color, and did not appear to be keloidal, 
and that there was no sign of inflammation or edema.  The 
veteran's grip strength, she also noted, was 4+ out of 5 
on the right and 5+ out of 5 on the left.  The veteran 
stated in this report that he did not feel that he was 
limited by the scar itself.

A July 2001 statement from the veteran's wife notes that 
her husband had had problems with his right hand since his 
wrist injury.  She notes that she had to purchase plastic 
cups because he kept dropping the glass cups, and that he 
also dropped power tools while trying to do household 
repairs.  His wife further stated that he had a problem 
with grip strength in his right hand and thus must use his 
left hand to operate power tools.  This is difficult for 
him, she noted, because he is right-handed.  His wife also 
stated that her husband's main problem was hand cramping 
when he did too much work with his hands, such as working 
on their car.

An October 2001 VA examination shows that the veteran 
complained of right hand swelling and stiffness on 
occasion ever since injuring it "60" years ago.

An April 2002 VA examination report shows that the veteran 
reported that anytime he used his right hand a lot, his 
grip would get weak.  The veteran further reported that at 
a friend's house the previous night he could get a hand-
strengthener all the way closed with his left hand, but 
could barely move it with the right.  The veteran also 
indicated that with a lot of use the hand, it would swell 
dorsally and that his fingers would also swell.  He stated 
that the accident was in 1963 or so and that he had 
swelling off and on since.  He further stated that his 
wife was unable to buy glasses because he would drop them.

The April 2002 VA examination report shows that the 
examiner stated that the scar was unchanged from the last 
exam.  She stated that it was nontender to palpation, and 
that there was no edema, heat or redness of the wrist or 
hand.  The examiner reported that there was full range of 
motion of the wrist with flexion to 80 degrees, extension 
to 50 degrees, full pronation and supination, and grip 
strength of 0/5.  The examiner stated, however, that there 
was full strength in all digits when tested independently, 
and that bicep and tricep strength was 5+ out of 5 in the 
right upper extremity.  The examiner also noted that the 
veteran was unable to touch his thumb to the pinky and 
ring finger reportedly due to weakness, and that the 
veteran was able to touch the thumb to the middle and 
index fingers, but not able to hold them together when 
testing for strength.  The examiner's impression was as 
follows:

Subjective complaints of right hand weakness, 
not correlated by clinical exam - - there is no 
muscle atrophy of hand, wrist or forearm as 
would be expected with [illegible]0+ years of 
reported weakness.  Poor vol[i]tional effort on 
part of patient - less than one year ago his 
grip strength was 4+/5 on exam.  Now unable to 
close hand at all.  Injury to ulnar nerve will 
occasionally have gross motor weakness, but 
there would be atrophic changes, which this 
patient does not have.  No tendon damage noted 
on exam today or at time of injury.

III. Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions 
and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As stated above, changes were made to the criteria for 
skin disorders in August 2002; however, those changes did 
not affect the applicable Diagnostic Codes in this case.

Under the old criteria, Diagnostic Code 7803 assigned a 10 
percent evaluation for a scar which is superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (prior to August 2002).  Under 
Diagnostic Code 7804, a scar which was manifested as 
superficial, tender, and painful on objective 
demonstration was assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 
2002).  Under Diagnostic Code 7805, a scar was rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (prior to August 2002).

Under the new criteria, Diganostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial or 
unstable.  67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803).  An unstable 
scar is one where, for any reason, there is frequent loss 
of covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying 
soft tissue damage.  Id. at Note 2.  Under Diagnostic Code 
7804, a scar which is manifested as superficial and 
painful on examination will be assigned a 10 percent 
evaluation.  67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7804).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id. at Note 1.  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the 
affected part.  67 Fed. Reg. 49,596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7805).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of a compensable evaluation for residual 
of scar, right wrist.  The evidence of record establishes 
that the residual of scar, right wrist is not poorly 
nourished with repeated ulceration, is not tender and 
painful on objective demonstration, and does not limit the 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Specifically, in a May 
2001 VA examination report, the examiner stated that the 
scars had no tenderness, adherence, ulceration, or 
breakdown of the skin, that the scars were not elevated or 
depressed, and there did not appear to be any underlying 
tissue loss, and no inflammation or edema.  At that time, 
the veteran reported that he did not feel that he was 
limited by the scar itself.  In addition, in an April 2002 
VA examination report, the same examiner reported that the 
scar was unchanged from the last exam, that it was 
nontender to palpation, and there was full range of motion 
of the wrist.

Based on the above findings, the Board finds that the more 
probative evidence shows that no more than a 
noncompensable evaluation for residual of scar, right 
wrist is warranted.  The veteran has stated that he did 
not feel that he was limited by the scar itself, and the 
examiner has made specific findings of no ulceration, no 
tenderness, no underlying soft tissue loss, and that the 
veteran had full range of motion of the right wrist.  
Thus, the veteran's service-connected disability does not 
meet the criteria for a compensable evaluation under the 
applicable diagnostic codes under either the old or new 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

The Board is aware that the veteran has reported decreased 
grip strength in the right hand.  However, no medical 
professional has attributed such to the veteran's service-
connected residual of scar, right wrist.  Therefore, the 
Board will not construe the veteran's weakness in his hand 
as part of the service-connected disability.  
Additionally, the record shows that the RO has construed 
the veteran's complaints of weakness in his right hand as 
a new claim and that the RO is in the process of 
developing the claim.

The veteran and his wife are competent to report his 
symptoms; however, to the extent that they have stated 
that the veteran's service-connected residual of scar, 
right wrist, has worsened, the medical findings do not 
support their assertions.  In fact, the medical findings 
establish that his and his wife's assertions and 
complaints are unsupported by the clinical findings.  
Specifically, in the April 2002 examination report, the 
examiner noted that the veteran's complaints of weakness 
were subjective and not correlated by clinical 
examination.  She further noted that the veteran displayed 
poor volitional effort during the examination.  The Board 
attaches greater probative weight to the clinical findings 
of a skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for 
monetary benefits.  

In sum, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
a compensable evaluation for the service-connected 
residual of scar, right wrist, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to a compensable evaluation for residual of 
scar, right wrist is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

